Citation Nr: 1208966	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  05-24 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for neuropathy of bilateral upper and lower extremities, to include as due to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from September 1968 to November 1970, with service in Vietnam.  

This matter came to the Board of Veterans' Appeals (Board) from a February 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in May 2007, March 2009 and October 2010 for further development.  A review of the record shows that the RO has complied with all remand instructions by sending the Veteran corrective notice, providing a VA examination and issuing supplemental statements of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As noted in the October 2010 Board remand, the record reflects that the RO had limited its adjudication to the matter of whether new and material evidence has been received to reopen a claim for service connection for "floaters."  Evidence of record dated in April 2008 shows that the Veteran also has a left eye chorioretinal scar and incipient cataracts.  This matter is referred to the RO for clarification from the Veteran as to whether he is also advancing claims for these two eye disorders and, if so, for development and adjudication.


FINDING OF FACT

Neuropathy of the upper and lower extremities was not manifested during the Veteran's active duty service or for many years thereafter, nor is neuropathy of the upper and lower extremities otherwise related to such service or to the Veteran's service-connected diabetes mellitus type II.



CONCLUSION OF LAW

Neuropathy of the upper and lower extremities was not incurred in or aggravated by service, nor may it be presumed to be incurred in or aggravated by such service, nor is neuropathy of the upper and lower extremities proximately due to or the result of the Veteran's service-connected diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  


Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated in May 2007, April 2009, and July 2009.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
                           
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained service and VA treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in April 2008, June 2009 and December 2010.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as other organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Analysis

The issue before the Board involves a claim of entitlement to service connection for neuropathy of bilateral upper and lower extremities, to include as due to diabetes mellitus type II.  The Board notes that even though the Veteran is not seeking service connection on a direct basis, all theories of entitlement--direct and secondary--must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA "to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits").       

After reviewing the evidence, the Board finds that the preponderance of such evidence is against service connection on a direct basis.  A November 1970 separation examination shows that clinical evaluations of the upper and lower extremities were normal.  There were no indications of neuropathy.

When the Veteran was afforded a VA examination in December 2010, he reported feeling the onset of paresthesia of the feet and hand in 2008.  It is clear that the peripheral neuropathy was not manifested during service or for many years thereafter, and service connection on a direct basis is therefore not warranted. 

The Veteran's contention is that the peripheral neuropathy is associated with or caused by or aggravated by his already service-connected diabetes.  This question is clearly medical in nature and must be addressed by medical personnel.  Neither the Veteran, his representative, nor the Board are shown to be competent to address this question.  As hereinafter discussed, VA has posed the question to medical personnel.

A December 2007 VA treatment record includes a notation that the Veteran has noninsulin-dependent diabetes mellitus (NIDDM) with peripheral neuropathy secondary to Agent Orange.  

The Veteran was afforded a VA examination in June 2009.  After interviewing and examining the Veteran and after reviewing the Veteran's claims file, the VA examiner diagnosed subjective symptoms of neuropathy in upper and lower extremities with normal physical examination.  He found that the Veteran's peripheral neuropathy of the upper and lower extremities was less likely than not secondary to diabetes since it began at the same time as the diabetes.

On a May 2010 VA examination addendum, the Veteran's claims file was reviewed again.  The VA examiner stated that it was less likely than not that the Veteran's peripheral neuropathy was aggravated by the Veteran's diabetes.

In the October 2010 remand, the Board noted that the May 2010 opinion did not include a rationale.  The Veteran was thereafter afforded another VA examination in December 2010.  After interviewing and examining the Veteran and reviewing his claims file, the VA examiner diagnosed paraesthesias of the bilateral upper and lower extremities.  The VA examiner found that the symptoms were consistent with polyneuropathy.  He opined that it is less likely than not that the Veteran's diabetes caused neuropathy symptoms.  The VA examiner noted that symptoms were already present around the time of the diagnosis of diabetes.  He had acknowledged that according to the National Institute of Health, those with diabetes can develop nerve problems at any time but risk rises with age and longer duration of diabetes.  It was noted that the highest rates of neuropathy are among those who had diabetes for at least twenty five years.  Diabetic neuropathy also appeared to be more common in people who had problems controlling their blood glucose as well as those with high levels of blood fat and blood pressure in those who are overweight.  However, the VA examiner found the Veteran's symptoms seemed to have been simultaneous with the onset of diabetes.  The Veteran had other significant risk factors for the development of a neuropathy including a past history of heavy alcohol abuse.  He had been sober for the past six years.  

The VA examiner also opined that it is less likely than not that the Veteran's diabetes had aggravated his peripheral neuropathy.  The VA examiner found that the Veteran's diabetes had been under excellent control since the diagnosis was established.  He noted that the Veteran's A1C's have ranged in the 5.0 to 6.2 range since the onset of diabetes in 2008.  The Veteran's weight, blood pressure and triglycerides had been well-controlled.  These factors argued strongly against diabetes causing any progression in neuropathic symptoms.  He also noted that another argument against diabetes aggravating the neuropathic symptoms is that the Veteran's ankle reflexes were normal, and that ankle reflexes frequently diminish early in the progression of diabetic neuropathy. 

The Board finds that the December 2010 VA examination report and opinion is fully adequate and supported by a detailed rationale.  The examiner clearly explained the significance of the time of onset of diabetes with the time of onset of the neuropathy.  The examiner also clearly explained other risk factors which the records shows the Veteran had.  It is also significant that the role and timing of the effect of diabetic neuropathy on ankle reflexes were discussed.  In sum, the opinion is accompanied by a detailed and persuasive rationale.  The Board notes that there are no medical opinions of record to the contrary.  

As noted earlier, the questions involved in this case are medical in nature.  The record now includes a clear, detailed and persuasive medical opinion which argues against the Veteran's claim.  The Board is therefore compelled to conclude that the preponderance of the evidence is also against service connection on a secondary basis, to include by aggravation. 


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


